     Case: 4:20-cv-00173-DMB-JMV Doc #: 20 Filed: 02/11/21 1 of 2 PageID #: 85




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI

WYOMA IVY, as Mother and Administratrix
of the Estate of MICHAEL STEEN YOUNG,
JR., deceased                                                                          PLAINTIFF

V.                                             CIVIL ACTION NO.: 4:20-CV-173-DMB-JMV

MISSISSIPPI DEPARTMENT OF CORRECTIONS;
NATHAN "BURL" CAIN, in his official capacity
as Commissioner of the Mississippi Department
of Corrections; MISSISSIPPI STATE PENITENTIARY;
TIMOTHY MORRIS, in his individual and official
capacity as Superintendent of the Mississippi State Penitentiary;
CENTURION OF MISSISSIPPI, LLC; and Correctional Officers
JOHN or JANE DOES 1-15, All in their individual and Official
Capacities representing Prison Guards of the Mississippi
State Penitentiary, and/or Other Employees, including
Supervisory Officials whose Identities are Currently
Unknown                                                                           DEFENDANTS


                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(3)(B) provides that “a motion asserting an immunity

defense… stays the attorney conference and disclosure requirements and all discovery, pending

the court’s ruling on the motion, including any appeal. Whether to permit discovery on issues

related to a motion… [is a decision] committed to the discretion of the court, upon a motion by

any party seeking relief.” L.U. CIV. R. 16(b)(3)(B).

       Defendants have filed a motion to dismiss based on immunity and qualified immunity.

[Doc. #17]. Accordingly, staying discovery in this case is appropriate at this time.

       IT IS, THERFORE, ORDERED that the aforementioned proceedings are hereby

STAYED pending a ruling on the immunity motion. Defendants shall notify the undersigned
     Case: 4:20-cv-00173-DMB-JMV Doc #: 20 Filed: 02/11/21 2 of 2 PageID #: 86




magistrate judge within seven (7) days of a decision on the immunity motion and shall submit a

proposed order lifting the stay.

       SO ORDERED this, February 11, 2021.

                                           /s/ Jane M. Virden
                                           UNITED STATES MAGISTRATE JUDGE
